19-1714
     Jia-Tao v. Wilkinson
                                                                                   BIA
                                                                               Segal, IJ
                                                                           A206 429 050

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                              AMENDED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 1
 2        At a stated term of the United States Court of Appeals
 3   for the Second Circuit, held at the Thurgood Marshall United
 4   States Courthouse, 40 Foley Square, in the City of New York,
 5   on the 8th day of March, two thousand twenty-one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   WENG JIA-TAO,
15            Petitioner,
16
17                      v.                                       19-1714
18                                                               NAC
19   ROBERT M. WILKINSON, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.1
22   _____________________________________
23
24   FOR PETITIONER:                    John Son Yong, Esq.
25                                      New York, NY.
26
27   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
28                                      General; Anthony C. Payne,
29                                      Assistant Director; Joseph D.
30                                      Hardy, Trial Attorney, Office of
     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney
     General Robert M. Wilkinson is automatically substituted for former Acting
     Attorney General Jeffrey A. Rosen as Respondent.
 1                                      Immigration Litigation, United
 2                                      States Department of Justice,
 3                                      Washington, DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Weng Jia-Tao, a native and citizen of the

10   People’s Republic of China, seeks review of a May 28, 2019

11   decision of the BIA affirming a January 10, 2018 decision of

12   an Immigration Judge (“IJ”) denying Jia-Tao’s application

13   for asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).                In re Weng Jia-Tao, No.

15   A206 429 050 (B.I.A. May 28, 2019), aff’g No. A206 429 050

16   (Immig. Ct. N.Y.C. Jan. 10, 2018).                 We assume the parties’

17   familiarity      with    the       underlying      facts     and    procedural

18   history.

19         Under the circumstances, we have reviewed both the IJ’s

20   and   the    BIA’s    opinions       under   the     substantial         evidence

21   standard.      See Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.

22   2006);   see    8    U.S.C.    §    1252(b)(4)(B);         Hong    Fei    Gao   v.

23   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                   “Considering the

24   totality of the circumstances, and all relevant factors, a

25   trier of fact may base a credibility determination on . . .
                                            2
 1   the consistency between the applicant’s or witness’s written

 2   and oral statements . . . , the internal consistency of each

 3   such statement, [and] the consistency of such statements

 4   with    other      evidence      of   record       .    .    .   without       regard       to

 5   whether an inconsistency, inaccuracy, or falsehood goes to

 6   the     heart       of     the     applicant’s              claim.”            8        U.S.C.

 7   §     1158(b)(1)(B)(iii).              “We       defer      .    .    .   to       an     IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”                            Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong

12   Fei Gao, 891 F.3d at 76.               Substantial evidence supports the

13   agency’s determination that Jia-Tao was not credible as to

14   his claim that police detained and beat him for practicing

15   Christianity.

16          The   IJ     reasonably        relied       on    Jia-Tao’s        inconsistent

17   statements about how many times he was arrested.                                        See 8

18   U.S.C.       §           1158(b)(1)(B)(iii).                Jia-Tao’s          statements

19   throughout        the     proceedings       varied       as      to   whether       he     was

20   arrested         once    or   twice.             This    inconsistency             provides

21   substantial             evidence      for         the       adverse        credibility

22   determination because it relates to the sole allegation of

23   past persecution.             See Xian Tuan Ye v. DHS, 446 F.3d 289,
                                                  3
 1   295 (2d Cir. 2006) (holding that “material inconsistency in

 2   an aspect of . . . [applicant’s] story that served as an

 3   example of the very persecution from which he sought asylum

 4   . . . afforded substantial evidence to support the adverse

 5   credibility finding” (internal quotation marks omitted)).

 6   The agency was not required to credit Jia-Tao’s retractions

 7   of the inconsistent statements as they did not resolve the

 8   inconsistency,          which        was        repeated       throughout          the

 9   proceedings.       See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

10   Cir.     2005)    (“A    petitioner         must     do    more    than    offer    a

11   plausible    explanation        for    his      inconsistent       statements      to

12   secure relief; he must demonstrate that a reasonable fact-

13   finder     would    be     compelled           to   credit     his    testimony.”

14   (internal quotation marks omitted)).

15          The adverse credibility determination is bolstered by a

16   second inconsistency: his and his wife’s written statements

17   reflected    that       they   began       considering       him   leaving      China

18   before his arrest, but he testified and confirmed that they

19   did not discuss him leaving until after his arrest.                                See

20   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

21   (“[E]ven a single inconsistency might preclude an alien from

22   showing    that    an    IJ    was    compelled          to find   him    credible.

23   Multiple     inconsistencies           would        so     preclude      even   more
                                                4
 1   forcefully.”).      The IJ was justified in rejecting Jia-Tao’s

 2   varied explanations for this inconsistency.        See Majidi, 430

 3   F.3d    at   80.    The   adverse   credibility   determination   is

 4   dispositive because asylum, withholding of removal, and CAT

 5   relief are based on the same factual predicate.        See Paul v.

 6   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 7          For the foregoing reasons, the petition for review is

 8   DENIED.      All pending motions and applications are DENIED and

 9   stays VACATED.

10                                   FOR THE COURT:
11                                   Catherine O’Hagan Wolfe,
12                                   Clerk of Court




                                         5